4:17-cv-03107-BCB-MDN Doc # 520 Filed: 12/01/20 Page 1 of 2 - Page ID # 22661




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

HANNAH SABATA, et al.,

                       Plaintiffs,                                  4:17-CV-3107

        vs.
                                                           MEMORANDUM AND ORDER
NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES, et al.,

                       Defendants.


                                      I.         INTRODUCTION

       This matter comes before the Court on Defendants’ Motion to Dismiss and Suggestion of

Mootness as to Zoe Rena, Filing 513, and Rena’s attorneys’ Motion to Withdraw, Filing 518. For

the reasons stated herein, the Court dismisses Rena as a party and denies the motion to withdraw

as moot.

                                           II.        ANALYSIS

       Defendants move to dismiss Rena on the grounds that she has been released from custody

and her claims are therefore moot. Filing 515 at 1-2. Defendants submit evidence demonstrating

that Rena was released from custody on August 19, 2020. Filing 514-2 at 1.

       The Court has previously addressed this same legal issue with respect to other Plaintiffs

who have been released from custody. In assessing those previous situations, the Court concluded

that once a party is released from the physical custody of the Nebraska Department of Correctional

Services (“NDCS”), his or her claims regarding the inadequacy of medical care received in an

NDCS facility are moot. See Filing 476 at 119-122. The same principles apply to moot Rena’s




                                                  1
4:17-cv-03107-BCB-MDN Doc # 520 Filed: 12/01/20 Page 2 of 2 - Page ID # 22662




claims now that she is no longer in custody.1 See UniGroup, Inc. v. Winokur, 45 F.3d 1208, 1211

(8th Cir. 1995) (citing Morris v. American Nat. Can Corp., 988 F.2d 50, 52 (8th Cir. 1993)) (“The

doctrine of the law of the case prevents the relitigation of settled issues in an action, thus protecting

the expectations of the parties, ensuring uniformity of decisions and promoting judicial

efficiency.”). Therefore, the Court grants Defendants’ Motion to Dismiss.

                                               III.     CONCLUSION

        For the reasons stated above, Defendants’ Motion to Dismiss and Suggestion of Mootness

as to Zoe Rena, is granted. Filing 513. Furthermore, since Rena is no longer a party to this case,

her attorneys’ Motion to Withdraw, Filing 518, is moot. Accordingly,

        IT IS ORDERED:

    1. Defendants’ Motion to Dismiss and Suggestion of Mootness as to Zoe Rena, Filing 513 is

        granted;

    2. Zoe Rena is dismissed as a party to this case, and

    3. The Motion to Withdraw, Filing 518, is denied as moot.


        Dated this 1st day of December, 2020.
                                                              BY THE COURT:



                                                              ___________________
                                                              Brian C. Buescher
                                                              United States District Judge




1
  Rena’s attorneys also agree she has been released from custody in moving to withdraw from representing her. Filing
518; Filing 518-1. However, the Court need not rely on such an admission by her attorneys because there is no
argument to be made that can change Rena’s dismissal in light of the evidence presented and the established law of
the case.

                                                         2
